Exhibit 10.1 SERVICE AGREEMENT This Connectivity Agreement ("Agreement") is entered into as of November 30, 2007 ("Effective Date") by and between eRx Network, LLC ("eRx"), with offices at 301 Commerce Street, Suite 3150, Fort Worth Texas 76102, and Vemics, Inc., A Nevada Corporation, with offices at 523 Avalon Gardens, Nanuet, NY 10954, ("Vemics"). Recitals WhereasThe Vemics iMedicor Portal (“Imedicor”) gives physicians and healthcare professionals the ability to exchange patient Protected Health Information (“PHI”) with other healthcare organizations in a HIPAA compliant environment and manner. In addition, IMedicor also makes available to it’s users a catalog of Certified Medical Education (“CME”) content and a system that facilitates the use of voice recognition software modify, edit and create text files. WhereaseRx is a healthcare network organization offering a variety of financial and clinical electronic data interchange transaction services to subscribing healthcare providers and pharmacies. These services include faxing and electronic prescription transaction routing to subscribing healthcare providers of its own or others’ software and/or networks through its proprietary, secure, national network (“eRx Pad®”). WhereaseRx desires to establish a connection from eRx Pad® to Partner’s web portal in order to facilitate the exchange of Prescription Data between eRx Subscribers and Vemics’s Subscribers. Functionality and components of this connection will include, but are not limited to, the following: A.eRx and Vemics will work together to implement a system to allow Physician(s) to view refill requests, and approve or deny these prescription requests from Pharmacy’s utilizing the eRx Pad®, the IMedicor Portal and the Partner Web Portal. B.On a non-exclusive basis, Vemics will make available to all authorized IMedicor Subscribers the Partner Web Portal, and eRx will make available all eRx Subscribers on eRx Pad®. C.eRx will work with their customers and Vemics to advise their facsimile customers of the ability to issue refill request through Partner Web Portal rather than by facsimile.eRx and its customers have the right of refusal regarding messaging, including placement and message content that does not facilitate the goals of this agreement NOW, THEREFORE, intending to be legally bound hereby, eRx and Vemics agree as follows: 1.DEFINITIONS.Defined terms used in this Agreement but not otherwise defined herein shall have the meanings set forth in this Article 1 as follows: 1.1."Confidential Information" shall mean confidential or other proprietary information that is disclosed by one party to the other party under this Agreement, including, without limitation, designs, software designs and code, product specifications and documentation, business and product plans, patient information, prescription information or data, Individually Identifiable Health Information and clinical data contained in the Prescription Data communicated between the parties, and other confidential business information.Confidential Information shall not include information which: (i) is or becomes public knowledge without any action by, or involvement of, the party receiving the Confidential Information hereunder; (ii) is independently developed by the receiving party without use of the other party's Confidential Information; (iii) is already known to the receiving party at the time of disclosure under this Agreement; or (iv) is disclosed to the receiving party by a third party who is entitled to disclose it without restriction. 1.2."Connectivity Service" shall mean the service of providing connectivity between the Partner Web Portal and eRx Pad® through which Prescription Data may be exchanged between the parties on a non-exclusive basis. 1.3."eRx Interface " shall mean the eRx portion of the bi-directional interface developed by eRx based on the Interface Specifications. 1.4."eRx Subscriber" shall mean a registered pharmacy customer of eRx Pad® using an eRx software product or some other third-party software product to send and receive transactions through eRx Pad®. 1.5.“IIHI” shall mean all individually identifiable health information as defined in the Health Insurance Portability and Accountability Act of 1996, as amended, and the regulations promulgated thereunder, that is provided, directly or indirectly, by or on behalf of one party to the other party. 1.6."Intellectual Property Rights" shall mean all forms of intellectual property rights and protections and proprietary rights, including without limitation, all right, title and interest arising under United States common and statutory law and the laws of other countries to all: (i) patents and all filed, pending or potential applications for patents, including any reissue, reexamination, division, continuation or continuation-in-part applications throughout the world now or hereafter filed; protecting all rights of patentability (ii) trade secret rights and equivalent rights; (iii) copyrights, other literary property or authors rights, whether or not protected by copyright or as a mask work; (iv) proprietary indicia, trademarks, trade names, symbols, logos and/or brand names and (v) inventions, know-how, methodologies and industrial design rights. 1.7.“Interface Specifications” shall mean the set of written documents that represents the agreed to technical design and functionality of the connection between eRx Pad® and Partner Web Portal as set forth in Exhibit A, incorporated herein by reference.The Interface Specifications will also include, without limitation, transaction specifications for Prescription Data, and business rules, policies and procedures relating to the Prescription Data flow between eRx Pad® and Partner Web Portal. 1.8."Partner Web Portal Interface" shall mean Vemics’s portion of the bi-directional interface developed by Vemics based on the Interface Specifications. 1.9.“Prescription Data” shall mean the following types of transactions: original prescriptions; refill authorization requests; refill authorizations; stop orders; and other mutually agreed upon transaction types (as they become available from pharmacies). 1.10.“Privacy Rule” shall mean the Standards for Privacy of Individually Identifiable Health Information, 45 C.F.R. Parts 160 and 164. 1.11."Vemics Subscriber" shall mean a Vemics customer who is an authorized physician using a Vemics software product or some other third-party software product and/or network to send and receive transactions through Partner Web Portal. 1.13. “Security Rule”shall mean the Security Standards for Protection of Electronic Protected Health Information at 45 C.F.R. Part 164, subpart C. 1.14. "System" shall mean either the Partner Web Portal or the eRx Pad®, as applicable, and "Systems" shall mean the Partner Web Portal and the eRx Pad®. 2.SERVICES, SUPPORT AND SYSTEM MODIFICATIONS. 2.1.General.Subject to the terms of this Agreement, eRx and Vemics will mutually implement the Connectivity Service using a bi-directional interface between the eRx Pad and Partner Web Portal to facilitate the exchange of prescription related data (i.e. refill prescription request messages) between eRx Subscribers and IMedicor Subscribers.In connection therewith, eRx will act as an aggregator of Prescription Data for eRx Subscribers and Vemics will act as an aggregator of Prescription Data for IMedicor Subscribers. All Prescription Data to be exchanged between eRx Pad® and Partner Web Portal will be transmitted through the single interface between the eRx Pad and Partner Web Portal. Each party shall be responsible for providing technical support related to the Connectivity Service for users of its System in accordance with its own support policies. Each party shall be also responsible for operating its system in a HIPAA Compliant Manner. 2.2.Customer Comments.Each party shall forward to the other party any comments or complaints received by each party with respect to the other party's System or the Connectivity Service in a timely manner. 2.3.Periodic Review.At such times as the parties mutually agree, they will meet to review the Connectivity Service and to discuss any appropriate changes to the specifications or implementation of the Connectivity Service. 2.4.System Modifications.During the Term of this Agreement, neither party will modify its System so that it no longer exchanges Prescription Data in accordance with the Interface Specifications unless (i) eRx notifies Vemics in writing of its intent to make such modifications as soon as reasonably practicable in advance of the anticipated implementation date of such modification, (ii) Vemics notifies eRx in writing of its intent to make such modifications as soon as reasonably practicable in advance of the anticipated implementation date of such modification, or (iii) the parties mutually agree in writing to revise the Interface Specification.Each party shall be responsible for expenses incurred for its own modifications. Each party has the right to modify its System to remain compliant with the HIPAA regulations. 2.5.Fees.There are no fees associated with providing this service.eRx has the right to charge its customers a standard fee for transactions routed to the Partner Web Portal.Vemics will not solicit or charge any fees for the Partner Web Portal service to eRx customers accept as mutually agreed to by the parties in advance any fee being charged. Vemics shall have the right to charge Vemics Subscribers a fee for using the Partner Web Portal. 3.CONFIDENTIALITY and PRIVACY. 3.1.Protection of Confidential Information.Each Party agrees not to use, transfer or otherwise disclose the Confidential Information of the other Party to any third party, except as required to perform its obligations under this Agreement or as otherwise provided by law.Each Party shall (i) give access to such Confidential Information solely to those employees or independent contractors with a need to have access thereto for purposes of this Agreement, and (ii) take the same security precautions to protect against disclosure or unauthorized use of such Confidential Information that the Party takes with its own confidential information, but, in no event, shall a Party apply less than a reasonable standard of care to prevent such disclosure or unauthorized use. Nothing in this Agreement shall prevent either Party from disclosing the Confidential Information of the other Party pursuant to any judicial or governmental order or regulation, provided that the Party gives the other Party reasonable prior notice of such disclosure to contest such order. 3.2.Confidentiality of Other Party’s Interface Specifications.Each Party shall treat the Interface Specifications of the other Party’s System(s) as Confidential Information and shall not use the Interface Specifications for any purpose other than exchanging Prescription Data in accordance with this Agreement, technical maintenance of interface between the Party’s Systems, or as mutually agreed upon between the parties; provided, however, that nothing in this Agreement shall prevent either Party from independently developing similar specifications with third parties as long as said development is done without reference to the other party’s confidential information. 3.3.Compliance with Privacy Standards. Personally identifiable health information about healthcare customers (“Protected Health Information” or “PHI”) is subject to various statutory privacy standards, including the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), and regulations adopted thereunder by the Department of Health and Human Services (45 C.F.R. Parts 160, 162, and 164).eRx and Vemics shall treat such information in accordance with those standards. Whether or not either party is a "Covered Entity" as defined in the Privacy Rule, each Party shall use and/or disclose IIHI on and/or through the Partner Web Portal: (a) solely to perform its obligations under this Agreement and carry out treatment, payment and health care operations described in § 164.506(c) of the Privacy Rule; and (b) in compliance with the minimum necessary standard described in § 164.502(b) of the Privacy Rule,and the Security for Standards for Protection of Electronic PHI at 45 C.F.R. Part 164, subpart C (“Security Rule”). 3.4.Further Obligations.Upon expiration or any termination of this Agreement, each Party shall return or destroy, all material in any medium that contains, refers to, or relates to such other Party’s Confidential Information, and retain no copies except as may be required to comply with applicable law.In addition, upon expiration or any termination of this Agreement, each Party shall delete and/or “wipe clean” any data contained on any Computer System that contains Confidential Information of the other party in order to make such inaccessible by any means possible.
